DETAILED ACTION
This action is responsive to Applicant’s Reply to Restriction dated 7/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Invention I (claims 21-36) in the reply filed on 7/18/2022 is acknowledged. The traversal is on the grounds that no serious search burden exists on the Examiner despite the different classifications of the inventions.  This is not found persuasive because searching different classifications of invention always imposes a serious search burden on any Examiner, even if references are found in one search that are pertinent to the other.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has withdrawn claims 37-40, drawn to Invention II, in the reply filed 7/18/2022.

Claim Status
Claims 21-40 are pending.
Claims 37-40 are withdrawn.

Specification
The abstract of the disclosure is objected to because the content of the Abstract is not directed to the disclosed system. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-30, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US Pub. 2015/0251133) in view of Yamasaki (US Pub. 2009/0117270).
Regarding claim 21, Cox teaches a system ([0019] and Fig. 1, system #100), comprising: a water and oxygen delivery system, comprising: a water vapor reagent source ([0024] and Fig. 1, reagent source #105; [0025]: H2O a possible reagent) fluidly coupled with a chamber foreline ([0019] and Fig. 1, foreline #102) via a first conduit (Fig. 1, unlabeled line extending from #106 to #102); and an oxygen reagent source ([0024] and Fig. 1, reagent source #105; [0025]: O2 a possible reagent; [0024]: multiple sources not shown) fluidly coupled with the chamber foreline (see Fig. 1); and a plasma source ([0027] and Fig. 1, plasma source #104) fluidly coupled with the water and oxygen delivery system via the chamber foreline (Fig. 1, #104 downstream of junction between #102 and #106).

Cox does not explicitly teach a second conduit connecting the oxygen reagent source with the chamber foreline.
However, Yamasaki teaches a plurality of conduits (Yamasaki – Fig. 1, first and second conduits leading from each source #142D and #143D) connecting the plurality of gas sources (Yamasaki – [0026] and Fig. 1, #142D and 143D) with a foreline (Yamasaki – [0051] and Fig. 1, gas line #142).
Cox and Yamasaki both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Cox apparatus with individual conduits for each reagent source in order to individually supply and control the reagent sources (Yamasaki – [0051]-[0054]).

The Examiner notes that the chamber foreline has not been positively recited in the claim, thus carries an interpretation as an intended use of the water vapor reagent source. The claim could be amended similar to claim 29 if this is unintended.

Regarding claims 22 and 30, Cox teaches a controller ([0023] and Fig. 1, controller #118) configured to: deliver an abating reagent comprising water vapor and oxygen into the plasma source via the chamber foreline ([0033]: delivers abating reagents from #106 to #102; [0025]: H2O and O2 possible reagents), comprising: deliver the water vapor from the water vapor reagent source into the chamber foreline via the first conduit fluidly coupled with the chamber foreline; and deliver the oxygen from the oxygen reagent source into the chamber foreline via the second conduit fluidly coupled with the first conduit; and form a plasma ([0033]) in the plasma source from the water vapor, the oxygen, and an effluent comprising a fluorinated greenhouse gas ([0005]: perfluorocarbons are common effluents produced by CVD processes) to convert the fluorinated greenhouse gas to an abated material ([0007], see also Fig. 3).

Regarding claims 24 and 32, the entire claims are merely an intended use and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Cox apparatus would be capable of abating a sulfur-containing gas if it were exhausted from the processing apparatus, since there are sulfur-containing greenhouse gases.

Regarding claims 25 and 33, the entire claims are merely an intended use and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Cox apparatus would be capable of abating SF6 if it were exhausted from the processing apparatus, since SF6 is a recognized greenhouse gas.

Regarding claims 26 and 34, Cox teaches wherein the plasma source is an inductively coupled plasma ([0023], describing #104 Fig. 1).

Regarding claims 27 and 36, Cox teaches wherein the abating reagent and the effluent are combined prior to forming the plasma (Fig. 1, effluent from #101 meets abating agent from #106 upstream of plasma source #104, see also Fig. 3).

Regarding claim 28, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Cox apparatus would be capable of simultaneously delivering both water vapor and oxygen to the plasma source if both sources were enabled at the same time (see the multiple sources of Cox, with the individual controllers of Yamasaki).

Regarding claim 29, Cox teaches a system ([0019] and Fig. 1, system #100), comprising: a processing chamber ([0019] and Fig. 1, processing chamber #101); a vacuum source ([0023] and Fig. 1, vacuum source #120); a chamber foreline coupling the processing chamber with the vacuum source ([0023] and Fig. 1, foreline #102); and an abatement system ([0023] and Fig. 1, system #106) coupled with the chamber foreline via a first conduit (see Fig. 1, coupled to #102), wherein the abatement system comprises: a water vapor reagent source ([0024] and Fig. 1, reagent source #105; [0025]: H2O a possible reagent) coupled with the chamber foreline via the first conduit (Fig. 1, unlabeled line extending from #106 to #102); and an oxygen reagent source ([0024] and Fig. 1, reagent source #105; [0025]: O2 a possible reagent; [0024]: multiple sources not shown) coupled with the chamber foreline (see Fig. 1); and a plasma source ([0027] and Fig. 1, plasma source #104) coupled with the water and oxygen delivery system via the chamber foreline (Fig. 1, #104 downstream of junction between #102 and #106).

Cox does not explicitly teach a second conduit connecting the oxygen reagent source with the chamber foreline.
However, Yamasaki teaches a plurality of conduits (Yamasaki – Fig. 1, first and second conduits leading from each source #142D and #143D) connecting the plurality of gas sources (Yamasaki – [0026] and Fig. 1, #142D and 143D) with a foreline (Yamasaki – [0051] and Fig. 1, gas line #142).
Cox and Yamasaki both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Cox apparatus with individual conduits for each reagent source in order to individually supply and control the reagent sources (Yamasaki – [0051]-[0054]).

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US Pub. 2015/0251133) and Yamasaki (US Pub. 2009/0117270), as applied to claims 21-22, 24-30, and 32-36 above, and further in view of Shufflebotham (US Patent 6,888,040).
The limitations of claims 21-22, 24-30, and 32-36 are set forth above.
Regarding claims 23 and 31, modified Cox does not teach the added limitations of the claims.
While Shufflebotham does not teach wherein the water vapor (“X”) and the oxygen (“Y”) in the abating reagent have a ratio between 0.75X:0.25Y and 0.5X:0.5Y, Shufflebotham does teach wherein the relative amounts of water vapor and oxygen in an abating reagent is a result effective variable. Specifically, Shufflebotham teaches that the amount of the reactants supplied (of which H2O and O2 are included) for abatement are judged for their effectiveness in minimizing recombination of the dissociated PFC’s (C6, L40-42).
Modified Cox and Shufflebotham both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the FEATURE through routine experimentation in order to RESULT CITATION. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shamouilian (US Patent 6,689,252) teaches a plasma abatement apparatus for a hazardous effluent (Fig. 2). Lei (US Patent 7,060,235) teaches a steam-based plasma abatement process (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718